Citation Nr: 0404311	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  99-15 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the residuals of a left 
knee injury, claimed as aggravation of a pre-existing 
disorder.

(The Board is undertaking additional development on issues 
related to an undiagnosed illness, including signs and/or 
symptoms associated therewith, as well as claims associated 
with carpal tunnel syndrome, diplopia, psychiatric symptoms, 
Raynaud's disease, interstitial lung disease, psoriasis, 
vasculitis, and upper respiratory complaints pursuant to an 
opinion from an Independent Medical Expert.  The Board will 
prepare a separate decision addressing these issues after 
further development.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active military service from October 
1973 to September 1976 and from December 1990 to May 1991, 
including a period from January to May 1991 in the Persian 
Gulf.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), New Orleans, 
Louisiana.  

A hearing was held before the undersigned Member of the Board 
in April 2002.  The transcript is associated with the claims 
file.

As noted on the first page of this document, the Board is 
undertaking additional development all other issues and will 
prepare a separate decision addressing these issues after the 
development has been completed.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  A left knee disorder clearly and unmistakably existed 
prior to the veteran's second period of active military 
service.

3.  The medical evidence of record indicates that the 
veteran's pre-existing left knee condition was aggravated by 
a period of active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a pre-
service left knee disorder was aggravated by the veteran's 
active duty service.  38 U.S.C.A. §§ 1111, 1113, 1153, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2003).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, a veteran is presumed in sound condition except for 
defects noted when examined and accepted for service.  To 
rebut this presumption, there must be clear and unmistakable 
evidence demonstrating that the disability existed before 
service.  38 U.S.C.A. § 1111 (West 2002).  A pre-existing 
injury or disease will be considered to have been aggravated 
by service where there is an increase in the disability 
during service, unless there is a specific finding that the 
increase is due to the natural progression of the disease.  
38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2003).  
Moreover, "temporary or intermittent flare-ups of a pre-
existing injury or disease are not sufficient to be 
considered aggravation in service unless the underlying 
condition, as contrasted to symptoms, is worsened."  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  However, the 
increase need not be so severe as to warrant compensation.  
Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
that may be considered to determine whether the increase is 
due to the natural progress of the condition.  Moreover, 
"temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered aggravation in 
service unless the underlying condition, as contrasted to 
symptoms, is worsened."  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).  However, the increase need not be so severe as 
to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 
204, 207 (1991).

It is apparent to the Board that the veteran intends to seek 
compensation benefits for a left knee disorder on the basis 
of aggravation.  At the time he filed his claim in April 
1999, he maintained "aggravation of a pre-existing injury in 
my (L) knee."  At a personal hearing in January 2001, he 
asserted that the previous fracture of his left leg was 
aggravated by walking in sandy areas during his second period 
of active duty.  Nonetheless, there was some suggestion at 
the veteran's personal hearing that his right and left knee 
complaints were directly related to military service.  
Accordingly, for purposes of this decision, the Board will 
consider the left knee claim on the basis of aggravation, as 
well as on a direct basis.  Parenthetically, the Board notes 
that the RO granted entitlement to service connection for the 
veteran's right knee disability by rating decision dated in 
November 2001.

Based on the medical evidence associated with the claims 
file, the Board finds that the veteran's pre-existing left 
knee disorder underwent a permanent increase during a period 
of active duty.  

The Board notes no complaints of, treatment for, or diagnosis 
of a left knee disorder during the veteran's first period of 
active duty which ended in September 1976, nor has he so 
claimed.  However, prior to his second period of active duty, 
the medical records show that he was involved in an 
automobile accident in February 1980 and his injuries 
included a comminuted segmental fracture, middle and distal 
third, left femoral shaft.  In May 1980, he underwent a 
correction of an angulated fracture of the left femoral shaft 
with the application of a cast.  There was no further mention 
of a left femoral fracture thereafter.

In a June 1986 Army Reserve examination, the veteran related 
a past medical history of a fractured left femur but the 
clinical evaluation of his lower extremities was normal.  
Shortly before he entered his second period of active duty, 
he underwent a service examination in September 1990.  The 
clinical evaluation of his lower extremities was again 
normal.  There are no medical records associated with the 
claims file showing treatment for any left knee complaints 
during his six month period of active duty from December 1990 
to May 1991.  At the time of separation from his second 
period of active duty in May 1991, there was no mention of a 
left knee disorder and the clinical evaluation of his lower 
extremities was again normal.

In a September 2001 VA examination, the veteran reported a 
medial collateral ligament injury to the left knee and to a 
lesser extent to the right knee.  He related that the left 
knee swelled, locked-up, and gave away.  Stairs caused him 
problems.  After a physical examination, the diagnosis was 
degenerative joint disease of the left knee, moderate to 
severe.  No opinion was offered as to the etiology or date of 
onset of the left knee disability.  There are no other 
medical records addressing a left knee disorder associated 
with the claims file.

Despite the absence of a chronic left knee disorder in 
service, the Board is persuaded by a November 2002 VA 
examination undertaken for the purpose of addressing whether 
the veteran's left knee disorder underwent a permanent 
increase in severity as a result of a period of active duty.  
At the time of the examination, the veteran reported that he 
sustained a left knee injury after he stepped into a hole 
while in service, and reinjured his left knee a couple weeks 
later when he jumped off a truck.  Current complaints 
included pain and instability.  After a physical examination, 
the examiner opined that "the veteran had a certain 
disability with the left knee as a preexisting condition and 
result of the injury sustained in 1980.  This condition was 
aggravated while in military service . . . these could be 
described as degenerative changes which could have been 
aggravated more likely as not with the [in service] injury in 
1990."  He concluded that "the veteran had a preexisting 
condition with degenerative changes in the left knee, which 
were aggravated with injury sustained while in the service." 

Based on the above evidence, it is the opinion of the Board 
that entitlement to service connection for the residuals of a 
left knee injury on the basis of aggravation during service 
is warranted.  In this case, the VA examiner has specifically 
concluded that the veteran's pre-service left knee disorder 
permanently increased as a result of subsequent injuries 
sustained while on active duty.  While no chronic residuals 
were shown at the time of discharge, with resolution of 
reasonable doubt in the veteran's favor, service connection 
is warranted for the residuals of a left knee disability. 

Finally, during the pendency of this appeal, there was a 
significant change in the law.  Specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), which, among other things, 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The law is applicable to all claims 
filed before the date of enactment but not yet final as of 
that date.  See 38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  
Inasmuch as the Board is allowing the benefit sought on 
appeal, the veteran will not be prejudiced by the Board's 
decision even if the notice and duty to assist provisions 
contained in the new law have not been completely satisfied.  
Therefore, no further action is necessary under the mandate 
of the VCAA.


ORDER

Service connection for a left knee disability, on the basis 
of aggravation of a pre-existing disorder, is granted.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



